
	

115 S3454 IS: Congressional Revolving Door Ban Act
U.S. Senate
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3454
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2018
			Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit Members of Congress from lobbying after leaving Congress.
	
	
 1.Short titleThis Act may be cited as the Congressional Revolving Door Ban Act. 2.Lobbying for compensation ban (a)PurposeThe purpose of this Act is to prohibit Members of Congress from lobbying for compensation after leaving Congress.
 (b)ProhibitionNo individual serving as a Member of Congress on or after the date of enactment of this Act shall, upon the completion of the Member's term of office, accept compensation for offering any advice or engaging in written or oral communication with regard to—
 (1)the formulation, modification, or adoption of Federal legislation (including legislative proposals);
 (2)the formulation, modification, or adoption of a Federal rule, regulation, Executive order, or any other program, policy, or position of the United States Government;
 (3)the administration or execution of a Federal program or policy (including the negotiation, award, or administration of a Federal contract, grant, loan, permit, or license);
 (4)the nomination or confirmation of an individual for a position subject to confirmation by the Senate; or
 (5)the representation of any party in a pending matter involving the Federal Government before a Federal court or in a Federal administrative proceeding.
 (c)ExceptionSubsection (b) shall not apply to full-time employment by or elected service in Federal, State, or local government, unless the activities described in that subsection constitute a primary responsibility of employment.
 (d)PenaltyWhoever violates this section shall be fined the greater of not greater than $1,000,000 or the value of the compensation received by the individual, imprisoned for not more than 5 years, or both.
			
